DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 9-11 are pending for examination.  Claims 7 and 8 were cancelled in claim amendments filed 02/22/2021.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview Johnathan D. Cheng (Registration No. 67,912) on 02/25/2021.
The application has been amended as follows:

2. The medium according to claim 1, wherein
in the fault analysis information, the fault detail includes, for each of the one or more registered faults, a message list which is one or more messages notified from a storage system in which [[the]] that registered fault has occurred,
each of the one or more messages is associated with a component in a fault state, and
that registered fault and a message list corresponding to the occurred fault.

3. The medium according to claim 2, wherein
in the fault analysis information, the fault detail further includes, for each of the one or more registered faults, one or more determination conditions which are one or more conditions corresponding to that registered fault, and
the matching rate includes, for each of the one or more registered faults, a condition matching rate which is a matching rate between the occurred fault and one or more determination conditions corresponding to [[the]] that registered fault.

5. The medium according to claim 3, wherein
for each of the one or more registered faults, a display of information related to each of the one or more registered faults is further highlighted as a display priority of [[the]] that registered fault, and
for each of the one or more registered faults, the display priority is higher as the message matching rate is higher.

6. The medium according to claim 4, wherein
in the fault analysis information, the fault detail includes, for each of the one or more registered faults, a number of adoptions which is the number of times of adoption of a series of recovery procedures for that registered fault,
that registered fault, and
for each of the one or more registered faults, a display priority is higher as the condition matching rate is higher when the message matching rate is the same.

9. The medium according to claim 1, wherein
the recovery program generated for each of the one or more recovery procedures is a recovery script,
one or more messages are notified from a storage system in which the occurred fault has occurred,
each of the messages is associated with a component in a fault state, and
the computer program causes the computer, for each of the one or more recovery procedures, to:
	generate a recovery script corresponding to [[the]] that recovery procedure by setting at least one of a component ID number in a message corresponding to a component associated with [[the]] that recovery procedure and a component ID number acquired from configuration information related to a configuration of the storage system using a value to a script template corresponding to [[the]] that recovery procedure.


Allowable Subject Matter
Claims 1-6 and 9-11 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 10, and 11 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…in the fault analysis information, the information related to the series of recovery procedures includes, for each of the one or more registered faults, a procedure name, each of one or more recovery procedures that form the series of recovery procedures is associated with a component, and the computer program further causes the computer to generate a recovery program for executing each of the one or more recovery procedures that form at least a series of recovery procedures selected by a user among a series of one or more recovery procedures corresponding to each of the one or more registered faults, and display information related to the generated recovery program with respect to each of the one or more recovery procedures that form the series of recovery procedures selected by the user among the series of one or more recovery procedures corresponding to each of the one or more registered faults.”
Claim 10: “…in the fault analysis information, the information related to the series of recovery procedures includes, for each of the one or more registered faults, a procedure name, each of one or more recovery 
Claim 11: “…in the fault analysis information, the information related to the series of recovery procedures includes, for each of the one or more registered faults, a procedure name, each of one or more recovery procedures that form the series of recovery procedures is associated with a component, and the method further comprises generating a recovery program for executing each of the one or more recovery procedures that form at least a series of recovery procedures selected by a user among a series of one or more recovery procedures corresponding to each of the one or more registered faults, and displaying information related to the generated recovery program with respect to each of the one or more recovery procedures that form the series of recovery procedures selected by the user among the series of one or more recovery procedures corresponding to each of the one or more registered faults.”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114